MEMORANDUM **
Vahik and Melina Arzoomanian appeal the Bankruptcy Appellate Panel’s (“BAP”) dismissal of their appeal from the bankruptcy court’s order granting appellees relief from the automatic stay of 11 U.S.C. § 362(a). The BAP found the appeal moot because the underlying Chapter 7 petition had been granted. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo decisions of the BAP, Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001 (9th Cir.2000), and we affirm.
The BAP properly dismissed appellants’ appeal because an automatic stay pursuant to section 362 immediately dissolves upon issuance of a discharge by the bankruptcy court. See 11 U.S.C. § 362(c)(2)(C); Bigelow v. Commissioner, 65 F.3d 127, 129 (9th *928Cir.1995). It is undisputed that the bankruptcy court issued an order of discharge prior to the BAP’s decision. Therefore, the automatic stay was dissolved and the BAP could not grant effective relief. See Cook v. Fletcher (In re Cook), 730 F.2d 1324, 1326 (9th Cir.1984) (dismissing appeal as moot where the chapter 7 discharge was issued after the appeal was filed).
We are unpersuaded by appellants’ remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.